DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted December 16, 2020 and January 21, 2022 (two IDS on this date) , have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flame-resistant bag must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim describes a flame-resistant bag that is internally provided with a flame-resistant medium but there is no further indication in the disclosure as filed what can be used for such a feature.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 3-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 3-9 all recite limitations (first flow channel or at least one side end member or supporting plate) that lack antecedent basis since there are multiple recitations of the features in the singular or plural.  For example, Claim 3 recites “a first flow channel”, Claim 4 recites “each of the first flow channel’, Claim 5 recites “all the first flow channels”, Claim 6 recites “the first flow channel”, and Claim 7 recites “each of the first flow channels”.  How many first flow channels are being claimed and which features include the further limitations? Similarly, Claim 4 recites “a plurality of side end members” and Claim 6 recites “the side end member includes a first side end member and a second side end member” while Claim 7 recites “the first end member” and “the first side end member” and Claims 8 and 9 further limit the first side end member or the side end member.  Claim 7 also recites “the supporting plate” which has previously been recited only in a plurality (the supporting plates).  Claim 11 recites “the battery cell” but there is a plurality of cells claimed previously.  Claim 12 is rejected based on its dependence upon a rejected base claim.  The many variations of recited features render the claims exceedingly unclear and confusing, and therefore the claims are indefinite.
The Office requests that Applicant carefully analyze the entire claim set for such inconsistencies to ensure that all have been corrected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-4, 6-9, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morioka US PG Publication 2017/0346050.
Regarding Claims 1 and 16, Morioka discloses a battery pack (module) 10 installed in a vehicle (para 0002, meeting Claim 16) comprising a case (protective case and vent cover) 16/20, a cavity structure (including support structure, bus bar) 50/25 being provided in the bottom of the case 16/20, and a plurality of battery cells 12, the plurality of battery cells 12 being stacked at the bottom of the case 16/20, and an end surface, facing the bottom of the case, of each of the battery cells 12 being provided with an explosion-proof valve (para 0028, discharge valve opens when the internal pressure is raised, and gas is discharged outside the cell into vent space 28), wherein a structural layer (bus bar) 25, facing the explosion-proof valve, of the bottom of the case is provided with a weak area (25 provides a “weak area” that requires support, see paras 0046-0047), and gas in the battery cell 12 during thermal runaway of any battery cell may be collected via the weak area into the cavity structure and then is discharged via release outlet (exhaust holes) 62 (see at least e.g. Figs 1-4, especially Fig. 4; paras 0027-0029, 0034-0047).  Although Morioka does not specifically discuss thermal runaway as the cause for gas pressure build-up in para 0028, the skilled artisan would understand that the prior art’s structure would be capable of venting gas caused by thermal runaway of the battery cells.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding Claims 2 and 17, Morioka discloses wherein the case comprises a bottom cavity (vent space) 28 comprising an upper plate (negative electrode bus bar) 25 and a lower plate (vent cover) 20, werehin the upper plate 25 and the lower plate 20 are spaced apart in a height direction of the case, and form a cavity structure (Fig. 4), the end surface, facing the upper plate 25, of each of the battery cells 12 is provided with the explosion-proof valve, and the structural layer, facing the explosion-proof valve, of the upper plate 25 is provided with the weak area, and plurality of supporting plates (plates that are oriented vertically and shaped cylindrically) 54 arranged at intervals between the upper plate 25 and the lower plate 20 (see Figs 3-4; paras 0037-0039, 0044-0047).
Regarding Claims 3 and 18, since gas is ejected from cells 12 and flows through the weakened area into the vent space 28 which is formed between the supports 54, then any channel or gap between two or more 54 can be considered a first flow channel between adjacent supporting plates 54, and gas produced by thermal runaway (considered intended use, see above) of a battery cell may enter the corresponding first flow channel through the weak area 25, i.e. via through-openings 40 in the bus bar 25 to reach vent space 28 (see annotated Fig 4 below and Fig. 5; paras 0038, 0044).

    PNG
    media_image1.png
    421
    511
    media_image1.png
    Greyscale

Regarding Claims 4, 6, and 8-9, Morioka discloses wherein the case further comprises a plurality of side end members (see annotated Fig 1 below) of holder 14, each of the side end members being sequentially connected end to end to form a through accommodating cavity in an enclosed manner (Fig. 4 shows that 14 is a bottom of the accommodating cavity) and two side end members are first and second side end members and area arranged opposite each other (meeting Claim 6), and an opening of the accommodating cavity (through holes 15 in 14) being capped with the bottom cavity formed by 50/20 so as to form the case, and wherein at least one of the side end members (the first side end member, meeting Claim 8) is provided with an exhaust hole 64, each of the first flow channel is in communication with the corresponding exhaust hole to the first flow channel and gas in the first flow channel may be discharged to the outside of the case via the corresponding exhaust hole 64, and Fig 4 shows that the first flow channel is located between the first and second side end members and extends in all directions, including pointing to the second side end member from the first side end member (see Figs. 1-5; paras 0030-0031, 0034).  Annotated Fig. 1 below shows how the first through fourth side end members are designated, and they form the accommodating cavity in an enclosed manner in conjunction with 20, meeting Claim 9, and as explained below in the rejection of Claim 7, the space below 25 is divided by supporting plates and can be divided into any number of types of channels, such as first, second, third channels, etc, by mere designation of said channels.  
Regarding Claim 7, Morioka discloses wherein a first gap is provided between an end surface, facing the first end member, of a supporting plate and the first side end member and the first gap is in communication with another to form a second flow channel and the second flow channel is in communication with each of the first flow channels (there are many ways to divide the cavity into first and second flow channels between the first end member and an end surface of any supporting plate; any first flow channel could be designated a second flow channel and fall within the structure described in the claim).


    PNG
    media_image2.png
    730
    1174
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka US PG Publication 2017/0346050, as applied to Claim 1, and further in view of Shimizu US PG Publication 2016/0204404.
Regarding Claim 5, Morioka discloses the claimed battery pack as described above in the rejection of Claim 3, which is incorporated herein in its entirety, including the description of supporting plates 54.  Morioka fails to specifically disclose wherein the supporting plates 54 is provided with ap plurality of communication holes and all the first flow channels are in communication with one another by means of the communication holes.  However, in the same field of endeavor of designing battery modules with improved gas exhausting mechanisms, Shimizu teaches that a gas dispersion system is improved by including in a gas diffusion chamber a plurality of fine holes 56 that allows for gas to undergoing cooling because of an adiabatic expansion effect (see at least Fig. 2; para 0053).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a plurality of fine communication through holes in the supporting plates of Morioka such that all the first flow channels are in communication with each other through said communication holes (in addition to being connected via spaces around the supporting plates) because Shimizu teaches that such holes promote cooling of the expelled gas via adiabatic expansion as the gas passes through said holes.  
10.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morioka US PG Publication 2017/0346050, as applied to Claim 1, and further in view of Wynn US PG Publication 2020/0152941.
Regarding Claims 10 and 19, Morioka discloses the claimed battery pack as described above in the rejection of Claim 2, which is incorporated herein in its entirety.  Morioka fails to specifically recite wherein the upper plate is provided with a one-way valve, a gas inlet of the one-way valve being in communication with the cavity structure.  However, in the same field of endeavor of designing battery modules with improved gas exhausting mechanisms, Wynn discloses that ventilation/exhaust opening should be configured as a one-way valve to prevent hot/corrosive material from entering the battery pack cavity (para 0016).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the openings in the upper plate of Morioka as a one-way valve in order to preserve the ability to vent gas into the cavity structure without running the risk of introducing corrosive or hot material to the battery compartment itself.
11.	Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morioka US PG Publication 2017/0346050, as applied to Claim 1, and further in view of Jones US PG Publication 2004/0185339.
Regarding Claims 11-13 and 20, Morioka discloses the claimed battery pack as described above in the rejection of Claim 2, which is incorporated herein in its entirety.  Morioka further discloses wherein a flow guide member 68 is arranged between the upper plate 25 and the battery cell 12, a flow guide gas channel is arranged in a position, corresponding to the explosion-proof valve, of the flow guide member (within the member) and to the weak area of 25 (meeting Claim 12), and discloses a protective plate 50 arranged in an inner surface of the lower plate 20, wherein the protective plate is arranged corresponding to the weak area of 25 (paras 0044-0045) but Morioka fails to specifically recite from what material the protective plate and the flow guide member made, and specifically does not recite that the protective plate and flow guide member are made from flame-resistant material.  However, in the same field of endeavor of designing battery modules with improved gas exhausting mechanisms, Jones teaches that battery containers should be formed from fire-proof material so that it will not support combustion in a fire and will not rupture in the event of an explosion of gases within a battery cell (para 0045).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the flow guide member and the protective plate of Morioka from a heat-resistant material because Jones teaches that this will prevent the battery from supporting combustion in a fire and will not rupture in the even of an explosion of gases in the battery.
12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka US PG Publication 2017/0346050, as applied to Claim 1, and further in view of Zhu US PG Publication 2010/0021810.
Regarding Claim 15, Morioka discloses the claimed battery pack as described above in the rejection of Claim 2, which is incorporated herein in its entirety.  Morioka fails to specifically disclose a sealing member, configured to seal the exhaust hole, wherein the sealing member arrange to open in response to an increase of pressure in the cavity structure.  However, in the same field of endeavor of pressure relieve in batteries, Zhu discloses wherein an exhaust vent is filled with a sealing material that fails above a predetermined pressure (para 0180) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a sealing member configured to seal the exhaust hole of Morioka such that the sealing member opens in response to an increase of pressure in the cavity structure because Zhu teaches that this is a known method of pressure relief in a battery application and The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Allowable Subject Matter
13.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  There does not appear to be any prior art to teach a flame-resistant bag internally provided with a flame-resistant medium either within the battery art or outside of it.  Further, the instant specification has not provided any further information about such a bag (hence, the 112a rejection laid out above) that would provide a suggestion as to an equivalent structure that could be found in the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729